Case 21-30085-hdh11 Doc 370 Filed 03/16/21                  Entered 03/16/21 17:07:42           Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
        DEBTORS1                                  §                Jointly Administered


    DECLARATION OF ERIC A. LINDBERG, ON BEHALF OF PROPOSED ORDINARY
                 COURSE PROFESSIONAL CORR CRONIN LLP

        I, Eric A. Lindberg, pursuant to Section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my information, knowledge, and belief:

        1.         I am a partner of Corr Cronin LLP, located at 1001 4th Avenue, Suite 3900,

Seattle, Washington 98154 (the “Company”).

        2.         The National Rifle Association of America and/or Sea Girt LLC (collectively, the

“Debtors”) have requested that the Company provide legal services to the Debtors, and the

Company has consented to provide such services.

        3.         The Company may have performed services in the past and may perform services

in the future, in matters unrelated to the Debtors’ Chapter 11 cases, for persons that are

parties in interest in these cases. As part of its customary practice, the Company is retained in cases,

proceedings, and transactions involving many different parties, some of whom may represent

or be claimants or employees of the Debtors, or other parties in interest in these cases. The

Company does not perform services for any such person in connection with these cases. In

addition, the Company does not have any relationship with any such person, their attorneys, or



1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 370 Filed 03/16/21             Entered 03/16/21 17:07:42        Page 2 of 2




accountants that would be adverse to the Debtors or their estates.

        4.        Neither I, nor any principal of, or professional employed by the Company has

agreed to share or will share any portion of the compensation to be received from the Debtors with

any other person other than the principals and regular employees of the Company.

        5.        Neither I, nor any principal of, or professional employed by the Company,

insofar as I have been able to discover, holds or represents any interest adverse to the Debtors or

their estates.

        6.        The Company believes that the Debtors owe it $12,440.89 for prepetition

services, the payment of which is subject to limitations contained in the United States Bankruptcy

Code, 11 U.S.C. §§ 101–1532. I understand that the amount owed by any of the Debtors to the

Company for prepetition services will be treated as a general unsecured claim, and as such, the

Company may file a proof of claim. I further understand that this declaration will not suffice as

the Company’s proof of claim.

        7.        At any time during the period of its employment, if the Company should discover

any facts bearing on the matters described herein, the Company will supplement the information

contained in this Declaration.

        8.        I, or a representative of the Company, have read and am familiar with the

requirements of the Order Authorizing Employment and Payment of Professionals Utilized in the

Ordinary Course of Business.

        I declare under penalty of perjury that the foregoing is true and correct. Executed this 16th

day of March, 2021 in Seattle, Washington.

                                              s/ Eric A. Lindberg
                                              Eric A. Lindberg
